NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       ________

                                      No. 11-2176
                                      _________


                              CHARLENE L. JACKSON,
                               a Citizen of New Jersey

                                           v.

                           MIDLAND FUNDING LLC,
                      a Delaware Limited Liability Company;
                 JOHN DOES I-X, in their individual capacities, and as
                         agents for Midland Funding LLC

                                Midland Funding, LLC,
                                              Appellant
                                      ________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                                (D.C. No. 09-cv-06491)
                   Senior District Judge: Honorable Joseph E. Irenas
                                        _______

                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 13, 2011

                   Before: SLOVITER, VANASKIE, Circuit Judges
                            and STENGEL, * District Judge

                               (Filed: February 16, 2012)
                                         ______

                                       OPINION
                                        ______

   *
    Hon. Lawrence F. Stengel, United States District Court for the Eastern District of
Pennsylvania, sitting by designation.
STENGEL, District Judge.

       Midland Funding, LLC, appeals from an Order of the United States District Court

for the District of New Jersey which denied Midland’s motion for summary judgment,

and granted Charlene Jackson’s motion for partial summary judgment. For the reasons

below, we will affirm.

       In 2001, while living in Pennsylvania, Mrs. Jackson opened a Gateway credit

account to finance the purchase of a Gateway computer for her college-bound daughter.

Two years later, while still in Pennsylvania, Mrs. Jackson defaulted on the loan.

Gateway sold the defaulted account to Atlantic Credit & Finance, a debt buyer, who in

turn sold it to Midland in March 2008. Midland began collection efforts culminating in

its filing suit in New Jersey 1 state court against Mrs. Jackson on January 5, 2009, a few

months short of the six-year anniversary of the default. The complaint sought judgment

in the amount of $753.21 plus interest. In response to the complaint, Mrs. Jackson filed a

pro se Answer, insisting that Pennsylvania’s four-year statute of limitations rendered the

contract action untimely. The Answer did not raise a counterclaim against Midland.

       Mrs. Jackson eventually sought the assistance of counsel to represent her. On

August 17, 2009, the scheduled day of the trial in state court, Mrs. Jackson and her

attorney learned from the presiding judge that Midland had withdrawn the collection

action against her, and that the judge had dismissed the action with prejudice.




1
 By the time the lawsuit was filed, Mrs. Jackson was living in Sicklerville, New Jersey, and was
properly served with process there.
                                               2
         Mrs. Jackson brought this federal action in the District of New Jersey against

Midland under the Fair Debt Collection Practices Act (“FDCPA”). The single-count

complaint alleged that Midland violated the FDCPA when it knowingly filed a time-

barred lawsuit to collect the debt. Midland moved for summary judgment claiming that

New Jersey’s “entire controversy doctrine” barred Mrs. Jackson’s action, and that the

underlying state-court action was not time-barred because New Jersey’s six-year statute

of limitations had not yet run. Mrs. Jackson filed a cross-motion for summary judgment

as to liability only.

         In entering judgment in favor of Mrs. Jackson and against Midland, the District

Court found that New Jersey’s entire controversy doctrine 2 did not bar Mrs. Jackson’s

FDCPA claim, and that Pennsylvania’s four-year statute of limitations 3 applied to the

underlying state-court suit, rather than New Jersey’s six-year statute of limitations. 4

Midland appealed.

         The District Court had jurisdiction over this matter pursuant to 28 U.S.C. § 1331

and 15 U.S.C. § 1692k(d). We have jurisdiction over this appeal pursuant to 28 U.S.C. §

1291. We review a District Court’s Order granting summary judgment de novo. EBC,

Inc. v. Clark Bldg. Sys., Inc., 618 F.3d 253, 262 (3d Cir. 2010).




2
 “A federal court hearing a federal cause of action is bound by New Jersey’s entire controversy
doctrine, an aspect of the substantive law of New Jersey, by virtue of the Full Faith and Credit
Act, 28 U.S.C. § 1738.” Rycoline Prods., Inc. v. C & W Unlimited, 109 F.3d 883, 887 (3d Cir.
1997).
3
    See 42 Pa. Cons. Stat. Ann. § 5525.
4
    See N.J. Stat. Ann. § 2A: 14-1.
                                                3
          On appeal, Midland first challenges the District Court’s determination that New

Jersey’s entire controversy doctrine did not bar Mrs. Jackson’s claim. Midland insists

that Mrs. Jackson should have brought her FDCPA claim as a counterclaim in Midland’s

state-court action, and because she did not, her action should have been barred. We

disagree.

          The entire controversy doctrine embodies the notion that “the adjudication of a

legal controversy should occur in one litigation in only one court; accordingly, all parties

involved in a litigation should at the very least present in that proceeding all of their

claims and defenses that are related to the underlying controversy.” DiTrolio v. Antiles,

662 A.2d 494, 502 (N.J. 1995) (quoting Cogdell v. Hospital Ctr., 560 A.2d 1169, 1172

(N.J. 1989)). The doctrine is New Jersey’s “specific, and idiosyncratic, application of

traditional res judicata principles.” Rycoline Prods. v. C & W Unlimited, 109 F.3d 883,

886 (3d Cir. 1997). “In essence, it is the factual circumstances giving rise to the

controversy itself, rather than a commonality of claims, issues or parties, that trigger the

requirement of joinder to create a cohesive and complete litigation.” Prevratil v. George

Mohr, et al., 678 A.2d 243, 248 (N.J. 1996). Accordingly, all aspects of a controversy,

arising from the same facts or series of facts, must be asserted in a single action.

          We agree with the District Court that different operative facts underlie the federal

court action and the state court action. The latter sought to collect a debt, and would have

explored whether Mrs. Jackson had incurred that debt, whether she had defaulted on it,

and what remedy would have been appropriate. In short, it was a typical collection

action.



                                                4
       The former employs a vehicle given to consumers by Congress which allows them

to bring a private cause of action against debt collectors who fail to comply with the

FDCPA. See 15 U.S.C. § 1692k. Congress enacted the FDCPA in response to the

“abundant evidence of the use of abusive, deceptive, and unfair debt collection practices

by many debt collectors.” 15 U.S.C. § 1692(a). Thus, the FDCPA prohibits a debt

collector from “us[ing] any false, deceptive, or misleading representation or means in

connection with the collection of any debt,” 15 U.S.C. § 1692e, including falsely

representing “the character, amount, or legal status of any debt,” id. § 1692e(2)(A). The

FDCPA also prohibits debt collectors from using unfair or unconscionable means of

collecting a debt. Id. § 1692f.

       Mrs. Jackson exercised her rights as a consumer under the FDCPA and brought

the federal action claiming that Midland was well aware of the staleness of her debt, that

Midland improperly filed the collection action against her anyway, and that Midland

withdrew the action on the day of trial after Mrs. Jackson had incurred the expense and

aggravation of defending the collection suit. The prosecution and ultimate withdrawal of

the state court proceeding form the basis of the alleged violation of the FDCPA. It is

illogical to expect Mrs. Jackson to have filed a counterclaim in the state action before the

eleventh-hour withdrawal occurred which, to Mrs. Jackson, completed the pattern of

“unfair or unconscionable means” used by Midland to attempt to collect the debt.

       Certainly the two actions are related. While there is a commonality of parties, the

two actions do not arise out of a common nucleus of operative facts sufficient to trigger

the necessity of creating a complete litigation as contemplated by the entire controversy

doctrine. It is the potentially abusive and harassing nature of the efforts Midland was
                                             5
alleged to have employed in collecting the debt which factually sets apart the two actions.

Accordingly, we affirm the District Court’s determination that New Jersey’s entire

controversy doctrine did not bar Mrs. Jackson’s FDCPA claim under these

circumstances.

       Midland next challenges the District Court’s granting of partial summary

judgment on behalf of Mrs. Jackson. Midland insists that, in determining the state court

action to be time-barred, the District Court improperly chose to apply Pennsylvania’s

statute of limitations rather than New Jersey’s statute of limitations. We disagree.

       “In making a choice-of-law determination in a breach-of-contract case, New

Jersey courts ask which forum has the most significant relationship with the parties and

the contract.” Forestal Guarani S.A. v. Daros Int’l, Inc., 613 F.3d 395, 401 (3d Cir. 2010)

(citing State Farm Mut. Auto Ins. Co. v. Estate of Simmons, 417 A.2d 488, 491-492 (N.J.

1980)). To that end, the New Jersey Supreme Court has adopted the principles set forth

in the Restatement (Second) of Conflicts of Laws, Sections 188 and 6. Id. (citing Gilbert

Spruance Co. v. Pa. Mfrs. Ass’n Ins. Co., 629 A.2d 885, 888 (N.J. 1993)). Section

188(1) provides that “the rights and duties of the parties with respect to an issue in

contract are determined by the local law of the state which, with respect to that issue, has

the most significant relationship to the transaction and the parties under the principles

stated in Section 6.” Subsection (2) provides that “the contacts to be taken into account

in applying the principles of Section 6 to determine the law applicable to an issue

include: (a) the place of contracting, (b) the place of negotiation of the contract, (c) the

place of performance, (d) the location of the subject matter of the contract, and (e) the



                                              6
domicil, residence, nationality, place of incorporation and place of business of the

parties.” See Restatement (Second) of Conflicts of Laws § 188.

       In applying this test to Midland’s suit to collect the debt, the District Court

properly found that Pennsylvania had the more significant relationship to the claim, and

that New Jersey’s relationship was merely attenuated. Mrs. Jackson purchased the

Gateway computer and opened the Gateway account while living in Pennsylvania. The

computer was shipped to Pennsylvania. When she defaulted on the account, she was still

living in Pennsylvania. In fact, when Atlantic Credit & Finance sold the debt to Midland

in early 2008, Mrs. Jackson was living in Pennsylvania. By then, Pennsylvania’s four-

year statute of limitations had already run. Sometime in late 2008, Mrs. Jackson moved

to New Jersey, a move which would have had no impact on the lapsed statute of

limitations. Although the relevant events of the transaction continued to occur in

Pennsylvania, Midland filed the collection action against Mrs. Jackson in New Jersey,

presumably because personal jurisdiction could be most easily obtained there.

       Further, in arguing that the District Court erred in analyzing the statute of

limitations issue, Midland challenges the following statement the District Court made in

dicta, and asks this court to review it for possible error, “as guidance to the bench and

bar:” “[s]everal district courts have held that pursuing a lawsuit which the debt collector

knows or should know is time-barred violates the FDCPA.” Midland interprets this

statement as the District Court implying that debt collectors have a duty under the

FDCPA to investigate and determine the residence of the consumer at the time the debt

was incurred and at the time of the default prior to filing a collection action. We find no



                                              7
such implication, and decline to review the District Court’s statement, as doing so would

amount to an advisory opinion.

       We agree with the District Court that Pennsylvania has the more significant

relationship to this claim, and therefore has a greater interest in its statute of limitations

being applied. In contrast, New Jersey’s interest in this case is very limited. The District

Court properly held that Midland’s state court action was time-barred, and that Mrs.

Jackson was entitled to summary judgment as to liability.

       For the foregoing reasons, we will affirm the Order of the District Court.




                                               8